Fourth Court of Appeals
                                     San Antonio, Texas


                                MEMORANDUM OPINION
                                        No. 04-12-00798-CV

                                     IN RE Mayra E. HATEM

                                  Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: December 12, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 28, 2012, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2012-CVQ-000156-C1, styled Mayra E. Hatem v. Oscar Rene Larson,
pending in the County Court at Law No. 1, Webb County, Texas, the Honorable Alvino J. Morales presiding.